DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on February 24, 2021 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on February 24, 2021 has been entered.

Claim Objections
In claim 4 line 3, it appears that the “s” should be deleted from the phrase “s steel tower”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 6, the use of the relative descriptor “highly reactive” renders these claims vague and indefinite in as much as at least the claims do not define the metes and bounds of this relative descriptor “highly reactive”.
In claims 4, 5 and 6, the use of the relative descriptor “small” renders these claims vague and indefinite in as much as at least the claims do not define the metes and bounds of this relative descriptor “small”.
Claims 4 and 6 are confusing because the language of these claims is incomplete.  Claims 4 and 6 discuss the provision of specific “highly reactive rocks”.  Claims 4 and 6 also discuss the provision of “cells” that may be susceptible to mineralization after capturing carbon dioxide.  The reader is left assuming that the “highly reactive rocks” are provided w/in the “cells” for the purposes of decarbonating the air that it impinges, however there is nothing in claims 4 and 6 that particularly points and distinctly claims that the “highly reactive rocks” are provided or located w/in the cells.  Hence, the language of claims 4 and 6 appear to be incomplete and confusing.

Allowable Subject Matter
One of the more relevant references discovered from the search of the U. S. examiner is WO 2009 149 292 A1.  This WO 2009 149 292 A1 describes the application of a solid sorbent material onto the surface of possibly an airplane that is in laminar flow-contact w/ air for the purposes of removing carbon dioxide out of the gaseous stream that impinges the solid sorbent material (please note at least the claims w/in this WO 2009 149 292 A1 as well as the abstract associated w/ this WO 2009 149 292 A1).  However, all of the Applicants’ independent claims are further limited to the provision and use of a “small device” associated w/ cells (that presumably contain the “highly reactive” rocks: please note the above 112 rejection) for the purposes of checking and keeping track if electric pathways remain viable and/or if the cells have turned into mineralized carbon after capture of carbon dioxide – and at least these particular features are not taught or suggested in this WO 2009 149 292 A1 reference.  Hence, all of the Applicants’ independent claims, as well as the claim(s) that are directly or indirectly dependent thereon, have been allowed over the teachings provided in this WO 2009 149 292 A1 reference (as well as the rest of the art of record).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2020/0009527 A1; US 2019/0100318 A1 and also US 2015/0211489 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736